Citation Nr: 1139739	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  02-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for claimed restless leg syndrome.

2.  Entitlement to service connection for a claimed bilateral hip disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for claimed diabetes mellitus.

5.  Entitlement to service connection for claimed varicose veins.

6.  Entitlement to a rating in excess of 10 percent for the service-connected right knee disability.

7.  Entitlement to a rating in excess of 10 percent for the service-connected left knee disability.

8.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of chronic right ankle sprain.  

9.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1985.

This case initially came to the Board of Veterans Appeals (Board) on appeal from rating decisions in October 2001.

In July 2003, the Veteran testified by videoconference hearing from the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In a decision promulgated in November 2005, the Board denied the claim of service connection for a bilateral hips disorder.  

The Veteran appealed the decision, and in June 2007, the United States Court of Appeals for Veterans Claims (Court) issued an Order that granted a Joint Motion for Remand by the parties; thereby, vacating the November 2005 decision and remanding the case back to the Board for additional consideration.

In November 2007, the Board remanded the matter of service connection for the claimed bilateral hip disorder for additional development of the record.

The Board notes that there is another matter on appeal with the same docket number that must be addressed separately from these matters.  

The appeal is being remanded the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The issues noted above involved several different Substantive Appeals.  Some of the forms indicated that the Veteran wanted a hearing.

To determine whether he still wanted a hearing for any of the issues and, if so, which ones, he was sent a letter for clarification.  The Veteran response was that he wanted a hearing with regard to all of the issues on appeal.  

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear for a hearing.  38 C.F.R. § 20.700 (2011).

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.

Furthermore, with regard to the issues of service connection for tinnitus, diabetes mellitus and varicose vein, these matters were denied by a June 2009 rating decision of the RO.  In August 2009, the Veteran filed a Notice of Disagreement; however, a Statement of the Case (SOC) is not shown to have been provided to the Veteran or his representative.

Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the time and location of this hearing.

2.  Then, the RO must provide the Veteran with an SOC referable to his claims of service connection for tinnitus, diabetes mellitus and varicose veins.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect any appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



